Citation Nr: 9903908	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-01 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for vasomotor rhinitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1969 to March 1972.  In March 1997, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, denied his claim for an increased rating for his 
service-connected vasomotor rhinitis, rated as 10 percent 
disabling.  In December 1997, the RO confirmed its decision 
after considering additional evidence, and the veteran 
appealed to the Board of Veterans' Appeals (Board).  In April 
and December 1998, he testified at hearings in support of his 
claim; the undersigned Member of the Board conducted the 
latter hearing.


REMAND

During his hearings, the veteran alleged that his rhinitis is 
still very symptomatic, despite surgery in December 1996 for 
the removal of polyps.  His primary care physician, Dr. 
Milton G. Yoder, confirmed this in a February 1997 statement, 
and he said that multiple sinus infections (sinusitis) had 
developed "secondary to" the rhinitis, requiring treatment 
with antibiotics and steroid medication.  Additional 
statements submitted more recently by Dr. Yoder, in February 
and March 1998, indicate the veteran continues to receive 
treatment for both recurrent rhinitis and sinusitis-
manifested by polyps, blockage, a purulent discharge, etc.  
Chronic sinusitis also was diagnosed when the veteran was 
examined most recently by VA for compensation purposes, and 
Dr. Yoder maintained that the symptoms associated with the 
sinusitis, as a residual of the rhinitis, clearly warrant a 
higher rating according to the criteria for both conditions 
in VA's rating schedule, which he reviewed.

In light of the statements from Dr. Yoder, and the veteran's 
hearing testimony and statements, the Board finds that the 
issue of the veteran's entitlement to service connection for 
the sinusitis secondary to the rhinitis is raised.  See 
38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The RO should consider this issue in the first 
instance to ensure that the veteran is not prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).

However, the Board also finds that, in this case, the 
secondary service connection issue is "inextricably 
intertwined" with the present issue on appeal.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339-40 (1996), citing 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  One of the 
primary bases for the veteran's belief that a higher rating 
is warranted is that his service-connected disability should 
not be rated exclusively on the presence or absence of 
polyps, the basis for a higher evaluation for rhinitis.  See 
38 C.F.R. § 4.97, Diagnostic Code 6522 (1998).  He requests, 
instead, that VA take into account the frequency and severity 
of his other related symptoms as well, such as the purulent 
discharge, nasal pain and congestion, etc., which are rated 
under the criteria for sinusitis.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1998).  Thus, the RO should have the 
opportunity not only to initially consider whether the 
veteran is entitled to service connection for sinusitis 
secondary to the service-connected rhinitis, but, whether, if 
so, a separate rating for the condition is warranted, or 
whether the veteran's service-connected respiratory disorder 
should be recharacterized and a single rating reflecting 
impairment due to both conditions should be assigned.  

Further, since the specific nature of the relationship 
between the rhinitis and sinusitis is not clear, the veteran 
should undergo a VA ear, nose, & throat (ENT) examination to 
obtain a medical opinion on this matter.  See 38 C.F.R. § 4.2 
(1998); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  It also 
appears that he continues to receive treatment from 
Dr. Yoder.  The records of the ongoing treatment should be 
obtained and considered by the VA examiner.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should obtain and associate 
with the claims folder all records of 
outstanding medical treatment of rhinitis 
and/or sinusitis from Dr. Milton G. 
Yoder, and any other source identified by 
the veteran.  If additional records are 
available, or a search for such records 
otherwise yields negative results, such 
should clearly be documented in the 
claims folder.

2.  After any available, additional 
treatment records are associated with the 
claims folder, the RO should schedule the 
veteran for an appropriate VA 
compensation examination for evaluation 
and medical opinion concerning:  a) the 
present nature and severity of his 
service-connected rhinitis; b) the 
present nature and severity of any 
sinusitis; and c) whether it is at least 
as likely as not that there is a 
relationship between the veteran's 
service-connected rhinitis and his 
sinusitis, either on the basis of 
causation or aggravation.  If aggravation 
is found, the examiner should attempt to 
quantify the extent or degree to which 
there is additional sinusitis disability 
resulting from the aggravation.  Prior to 
rendering an opinion on these questions, 
it is imperative that the VA examiner 
review all of the pertinent evidence in 
the veteran's claims folder, including a 
complete copy of this REMAND and any 
additional evidence obtained as a result 
of the above development.  The examiner 
must provide the rationale for his/her 
conclusions, citing, as necessary, to 
specific evidence in the record.  If 
he/she is unable to answer any of the 
questions, he/she should clearly indicate 
as much and explain why the question(s) 
cannot be answered.  The report should be 
typewritten.

3.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

4.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for an increased rating 
for his service-connected rhinitis.  The 
RO should also consider whether he is 
entitled to service connection for 
sinusitis secondary to the service-
connected rhinitis, and if so, whether a 
separate rating for sinusitis, or a 
single rating for all respiratory 
impairment, is appropriate.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

5.  If any benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto, 
before the case is returned to the Board 
for further appellate consideration.  
The veteran and his representative are 
hereby reminded that, to obtain appellate 
review of the secondary service 
connection issue or any other issue not 
currently in appellate status, a timely 
notice of disagreement, and, after the 
issuance of a statement of the case, a 
timely substantive appeal, must be filed.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to preserve the veteran's 
right to due process of law.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  See Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


